Citation Nr: 0113605	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  97-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had two periods of service from September 1953 to 
June 1956, and from July 1961 to June 1965.  His first period 
of service was with the Marine Corps.  His second period of 
service was with the Army.  The current claim arises 
principally from the second period of service, although most 
clinical findings concerning the back were noted in the first 
period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

A Travel Board Hearing was held in November 1998, before the 
undersigned Member of the Board, sitting in Montgomery, 
Alabama, who is the Board Member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991).  A transcript of the hearing has been included in the 
claims folder for review.

Subsequently, the claim was remanded by the Board in April 
1999 for additional development including obtaining any 
additional medical evidence as well as a VA  examination.  
This additional development has been completed and the case 
has been returned for adjudication.  Unfortunately, review 
reveals the need for additional development.


REMAND

At the time of the prior remand, several matters were for 
clarification, and an examination with an opinion was to be 
entered.  In part, the appellant contended that he was 
treated in Germany in 1963 for back pathology after a lifting 
injury.  A search had been made for records from reported 
treatment in 1964, and resulted in no records being found.  
As part of the remand development, a search for records dated 
in 1963 was conducted.  Again, no records of treatment were 
found.

Also during remand development, an attempt was to be made to 
obtain clinical records for 2 medical providers from whom 
letters had been received.  Several of the medical providers 
from whom the appellant reportedly received treatment 
reportedly have died.  It appears, however, that Drs. Johnson 
and Boshell are still alive.  There is some confusion as to 
whether the appellant may have sent release of information 
forms that did not arrive at the RO.  If those documents were 
received at the RO and sent to the medical providers in 
question, it is not clear from the claims folder.  
Clarification is needed.  See Stegall v. Brown, 11 Vet. App. 
268 (1998).

Additionally, the medical examination and opinion that were 
obtained appear inadequate for adjudication purposes.  While 
the examiner reports having reviewed the claims folder, the 
recorded history is in quotes apparently as offered by the 
appellant.  The opinion makes reference to an injury that is 
not otherwise shown to have occurred.  It is not clear that 
consideration was given to the October 1953 and May 1955 
medical reports.  Further, the essentially negative findings 
on the examinations from the second period of service are not 
reconciled with the opinion advanced.

In order to comply with the requirements of the applicable 
new law, it is concluded that these matters are in need of 
further development.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran for 
the specific purpose of obtaining 
appropriate release of information forms 
so that clinical records of treatment 
might be obtained from Drs. Johnson and 
Boshell.  The appellant and his 
representative are also notified that 
they may potentially speed up this 
process by obtaining the records directly 
from these medical care providers and 
submit them directly to the RO.  To the 
extent there is an attempt to obtain 
records, by the RO that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  After the records have been obtained, 
or after it has been determined that the 
records can not be obtained, the RO 
should refer the claims folder to a VA 
Medical Center for an opinion by 2 
physicians, not previously involved in 
the case if possible, as to the etiology 
of any current back pathology.  The 
opinion should include consideration of 
the medical records of both periods of 
service, the history provided by the 
veteran, and the findings of all post-
service documents, including the VA 
examinations and treatment records of 
private health care providers.  It should 
be indicated whether there is a pre-
service back disorder that was or was not 
aggravated (permanently made worse) by 
service; whether there is current back 
pathology that can in any way be related 
to service; or, whether there is now back 
pathology that is unrelated to any in-
service occurrence or event.  The 
clinical and other data used in reaching 
the opinions should be set forth in the 
claims folder.

3.  Thereafter, the RO should undertake 
any development that is indicated by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Thereafter, the matter should be readjudicated by the RO.  To 
the extent the benefits sought are not granted, the appellant 
and his representative should be provided with a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  Thereafter, the claim should be returned to the 
Board, if in order.  No action is required of the appellant 
until he is notified.  The Board intimates no opinion as to 
the ultimate outcome in this case by the action taken herein.

The appellant is notified that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




